NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



ADAM TELTSCHIK,                              )
                                             )
             Appellant,                      )
                                             )
v.                                           )         Case No. 2D17-1810
                                             )
STATE OF FLORIDA,                            )
                                             )
             Appellee.                       )
                                             )

Opinion filed October 24, 2018.

Appeal from the Circuit Court for Polk
County; Wayne Durden, Judge.

Howard L. Dimmig, II, Public Defender,
and Carol J. Y. Wilson, Assistant Public
Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Jonathan P. Hurley,
Assistant Attorney General, Tampa, for
Appellee.



KELLY, Judge.


             Adam Teltschik appeals from his judgment and sentences for burglary of a

structure and third-degree grand theft. He argues that the trial court erred in denying
his motion for judgment of acquittal for the grand theft charge because the State failed

to prove the value of the stolen items. We agree and reverse.

              To establish third-degree grand theft the State must prove that the

property stolen was "[v]alued at $300 or more, but less than $5,000."

§ 812.014(2)(c)(1), Fla. Stat. (2016). "Value may be established by direct testimony of

fair market value or through evidence of the original market cost of the property, the

manner in which the items were used, the condition and quality of the items, and the

percentage of depreciation of the items since their purchase." Pickett v. State, 839 So.

2d 860, 861-62 (Fla. 2d DCA 2003). The State can introduce evidence of the

replacement cost of stolen property if the market value at the time and place of the

offense cannot be satisfactorily ascertained. § 812.012(10)(a)(1). Because value is an

element of the offense, it must be proven beyond a reasonable doubt. Carter v. State,

77 So. 3d 849, 851 (Fla. 2d DCA 2012).

              Mr. Teltschik was charged with the theft of tools and maintenance

equipment from the Four Seasons Golf Resort. Daniel White, the grounds

superintendent, testified about the missing items. Mr. White's testimony did not satisfy

the criteria for proving value beyond a reasonable doubt. Mr. White gave the purchase

price for some items but did not testify about depreciation. For other items he testified

about their use and current condition but did not testify about the purchase price or

depreciation. For one item he appeared to testify regarding replacement value but there

was no testimony that fair market value could not otherwise be established. Thus, the

State did not prove the value of the items stolen. See Ciani v. State, 177 So. 3d 656,

658 (Fla. 2d DCA 2015) (holding that, although the owner of stolen property testified as




                                           -2-
to the original cost of the stolen tools, the manner in which they were used and their

condition, evidence of market value was lacking because he gave no opinion as to

depreciation in the tools' value since the time of purchase); Newland v. State, 117 So.

3d 482, 483-84 (Fla. 2d DCA 2013) (holding that replacement cost evidence was

insufficient where the owner of a stolen air conditioner did not provide any testimony of

the cost to replace the stolen air conditioner unit with a similar unit about one to two

years old). While common sense would allow a reasonable juror to conclude beyond a

reasonable doubt that the several thousands of dollars in tools and equipment

described by Mr. White was worth at least $300, the supreme court has been clear that

common sense has no role in proving value in these circumstances.1 See Marrero v.

State, 71 So. 3d 881, 889 (Fla. 2011) ("The application of a 'life experience' exception to

any criminal statute, including the criminal theft statute, is inconsistent with the uniform

system of justice that both the Florida and Federal Constitutions require and should not

be left to the whim of individual jury members."). Accordingly, we reverse the conviction

for grand theft and remand for entry of a judgment for second-degree petit theft and for

resentencing for the lesser offense.



              1Mr. White testified about a one-month-old chainsaw in great condition that
cost $170 new and had been used around five times, but he was not asked about
depreciation. He testified about two six-month-old acetylene torches that cost $500
new, but again, nothing about depreciation. He testified that a three-year-old
compressor would cost over $200 to replace, but gave no testimony that fair market
value could not be ascertained. He claimed that a working sod cutter of unspecified age
cost $4000 "years ago," but gave no other information about the item. He testified that
a one-year-old commercial weed eater in good condition would "probably" cost $450 to
replace but gave no testimony that fair market value could not be ascertained. He
stated that a one-and-a half-year-old pole saw that was "barely used" cost $1100 new,
but gave no testimony regarding depreciation. He also testified that an industrial fan
would "probably cost" over a "couple hundred" to replace and that assorted stolen tools
probably cost $75 to $100.


                                            -3-
            Reversed and remanded with instructions.


LaROSE, C.J., and MORRIS, J., Concur.




                                        -4-